—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered May 30, 1991, convicting him of criminal possession of marihuana in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of ineffective assistance of counsel is based solely upon matters outside the record, and, therefore, is not properly before this Court on the defendant’s appeal from his judgment of conviction (see, People v McKinnon, 168 AD2d *441691; People v Southard, 158 AD2d 490; People v Ocana, 135 AD2d 743). Pizzuto, J. P., Santucci, Hart and Goldstein, JJ., concur.